PER CURIAM.
By common law certiorari, we are asked to review an order of the civil court of record directing the petitioner, defendant in the trial court, to deposit $5,000.00 in the registry of the court which, in the unsworn complaint, is alleged to be escrow funds.
*583We find no procedure under the law authorizing a common law trial judge to order a deposit in the registry of the court upon an unsworn complaint [prior to answer], no testimony or evidence or other admissions indicating either the character of the monies ordered to be deposited or who has possession of them. To this extent, we find the trial judge departed from the essential requirements of the law in directing the deposit into the registry of the court. See: Kauffman v. King, Fla. 1956, 89 So.2d 24; Leithauser v. Harrison, Fla.App.1964, 168 So.2d 95; HMR Development Corporation v. District Court of the First Judicial District, 152 Colo. 266, 381 P.2d 259; Sanborn v. Blankenheim, 346 Ill.App. 214, 104 N.E.2d 573; City of Philadelphia v. Schofield, 375 Pa. 554, 101 A.2d 625; 23 Am.Jur.2d, Deposits in Court, § 2, p. 737 ; 26A C.J.S. Deposits in Court § 1 d (1), p. 473. Compare Whitaker, Admr. v. Sparkman, 30 Fla. 347, 11 So. 542.
Therefore, the order under review be and it is hereby quashed.